Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 19-32, are pending in this application.
Claims 2-18, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19-32, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“In the context of determining whether sufficient utility as a drug, medicant, and the like in human therapy has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [compounds and the utilities] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965). 
 “A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
“Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.” In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The claimed inventions are not enabled for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes all siRNA, known today and those that may be discovered in the future. The modulators are non-limiting and may be in the hundreds. The nature of the invention is using them as pharmaceuticals.
The state of the prior art is that enzymes react in a lock and key mechanism and the structure of the compound must be specific. The presence of methyl instead of H changes the binding of a compound with an enzyme. For example, theophylline and caffeine differ by a methyl group but one is used as a bronchodilator while the other is not used as a pharmaceutical. Hence, there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Claims 1, 21-32, are drawn to non-limiting CFTR modulators. The claims embraced all modulators, known today and those that may be discovered in the future. To ascertain the modulators, one must read the specification and other external sources into the claims. There is no disclosure how to make all CFTR modulators, known today and those that may be discovered in the future.  
Claims 19-20, cite specific modulators. The specification listed the modulators at page 12, line 28, to page 13, line 2, but there is no indication if they are applicant’s invention and enablement thereof.  Some of them are well-known commercial products, while the source of VX-809 is disclosed. Others are well-known CFTR modulators.  The only modulator tested is VX-809, which is not commensurate in scope with the claims.  There is no disclosure of the structures of sildenafil and latonduine analogs and enablement thereof.  Therefore, the scope of the claims is beyond the specification enabling disclosure. 
Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
There is no absolute predictability or established correlation between the inhibitors and the specification disclosures. There is a zone of uncertainty between the specification and the claims and a zone of uncertainty within the claims.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that See Ex parte Mass, 9 USPQ2d 1746, (187).   
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time it was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
Applicant should note that enablement requirement is an “essential material”. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p), which states as follows: 
“A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found”. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 19-32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons set forth above the applicant fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
It is not clear what modulators applicant is claiming by C18, C4 and C3, claim 19, because they are known in the art as alkyls.  It is not clear what applicant meant by “one or more of a size and a number” (claims 22, 31) and “one or more of an amount” in claim 25.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 19-25, 32, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munoz et al., US 2019/0153000 A1 (filed 4/7/2016).
Munoz et al., teach a method of treating therapy of cystic fibrosis comprising administering a CFTR modulator selected from compounds at pages 3-6, VX-445, VX-661, VX-659, VX-809, page 2, [0011] and VX-770, [0013]. See the entire document. The modulators stabilize the defective folding of CFTR. Thereby improved chloride channel flow, reduced liquid volume and restored body fluids and proteins homeostasis, [0003].   
The compounds may be administered separately, once or multiple times daily, page 10, [0077], simultaneously or sequentially, page 11, [0079].  The compounds include their isomers, enantiomers, stereoisomers, pure isomers, substantially pure isomers, solvates, isotopic analogs, such as deuterium analogs, pages 6-8, [0048] to [0062], salts and prodrugs, page 11, [0080]-[0082]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 19-32, are rejected under 35 U.S.C. 103(a) as being unpatentable over Munoz et al., US 2019/0153000 A1 (filed 4/7/2016).  
Applicant claims methods of treating cystic fibrosis comprising administering a CFTR modulator.  In preferred embodiments, specific modulators are claimed Claim 19-20. Applicant also claims inherent properties of the modulator and expected outcomes. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Munoz et al., teach a method of treating cystic fibrosis comprising administering a CFTR modulator selected from compounds at pages 3-6, VX-445, VX-661, VX-659, VX-809, page 2, [0011], VX-770, [0013] and FDL169, [0073]. See the entire document, particularly the claims. The modulators stabilize the defective folding of CFTR. Thereby improved chloride channel flow, reduced liquid volume and restored homeostasis, [0003].   Munoz et al., further teach the treating would work for any disease where mutations in CFTR gene are implicated, [0004], [0099]-[0100]. The mutations include class I-V mutations, [0069]-[0070]. The compounds include CFTR correctors, and amplifiers, [0075]. Munoz et al., also teach how to identify applicable modulators by measuring CFTR activity in epithelial cell line, [0156]-[0162].
The compounds may be administered separately, once or multiple times daily, page 10, [0077], combination therapy: simultaneously or sequentially, page 11, [0077]-[0079].  The compounds include their isomers, enantiomers, stereoisomers, pure isomers, substantially pure isomers, solvates, isotopic analogs, such as deuterium analogs, pages 6-8, [0048] to [0062], salts and prodrugs, page 11, [0080]-[0082]. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant claims additional modulators for the treatment.   Applicant also claims inherent properties of the modulator and/or expected outcomes. 
 Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) knowledge well-known in the art, 2) applicant wanted to treat cystic fibrosis and 3) avoid the prior art.
The additional claimed modulators are well-known in the art as modulators of CFTR, e.g. PTC-124 and 4PBA, Pettit et al., (2014) vol. 39(7), pp. 500-511, https://pubmed.ncbi.nlm.nih.gov/25083129/, visited 3/1/21.   Having known that CFTR modulators are useful for treating cystic fibrosis, one of ordinary skill would have known to use any CFTR modulator in the treatment of CF with reasonable expectation of success. The choice of any the modulators is an obvious modification available for the preference of an artisan. The invention is a selective combination of prior arts done in a manner obvious to one of ordinary skill in the art. There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant use the known CFTR modulators in the treatment by Munoz et al. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would 
In the instant, it is not beyond the ordinary skill of a scientist to use conventional technique in the process suggested Munoz et al., to identify applicable CFTR modulators. Such is deemed invention of reason not of creativity, KSR, supra.
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining the prior arts because the prior arts and the invention are in the same field of endeavor. Wyers, supra.  The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
The expected results in claims 22-31, are due to inherent property of the CFTR modulator.   Under the US patent practice, inherent property is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
“Administering” (claim 1) is well known in the art. It is claimed at the highest level of generalization. The step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 101 USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584, 590 (1978).  
In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."   See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted. Applicant must also file documents cited in the relevant ISR of applicable PCT application.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
March 1, 2021